Case 1:12-cr-00031-VM Document 1752 Filed 05/14/20 Page 1 of 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ae ee ee ee ee ee ee ee ee xX
UNITED STATES OF AMERICA :
12 CR 31 (VM)
- against -
CHRISTOPHER NWANKWO, : DECISION AND ORDER
Defendant. :
ae ee ee ee ee ee ee ee ee xX

VICTOR MARRERO, United States District Judge.
Christopher Nwankwo (“Nwankwo”) is currently serving a
sentence of 120 months’ imprisonment at FCI Fort Dix. (See

Dkt. No. 1259 at 11-12.) By letter dated April 18, 2020,

Nwankwo moved this Court for compassionate release and a

reduction of his sentence to time served. (See “Motion,”
attached). The Court now construes the Motion as being made
pursuant to 18 U.S.C. Section 3582(c) (1) (A) (“Section

3582”). For the reasons set forth below, the Court DENIES
the Motion.

Section 3582 allows a court to reduce a term of
imprisonment or supervised release after considering the
factors set forth in 18 U.S.C. Section 3553(a) and finding
that “extraordinary and compelling reasons warrant such a
reduction.” See Section 3582(c) (1) (A) (i). However, a court
may do so only upon motion of the Director of the Bureau of
Prisons (“BOP”) or “upon motion of the defendant after the

defendant has fully exhausted all administrative rights to
Case 1:12-cr-00031-VM Document 1752 Filed 05/14/20 Page 2 of 9

appeal a failure of the [BOP] to bring a motion on the
defendant’s behalf or the lapse of 30 days from the receipt
of such a request by the warden of the defendant’s
facility, whichever is earlier.” See Section 3582(c) (1) (A).

Any reduction of sentence under Section 3582 must also
be “consistent with applicable policy statements issued by
the [United States] Sentencing Commission.” Id. The
Application Notes to United States Sentencing Guidelines
Section 1B1.13 (“Section 1B1.13”) provide guidance on the
circumstances under which “extraordinary and compelling
reasons” exist. Circumstances include, but are not strictly
limited to, serious medical conditions or the advanced age
of a defendant, or circumstances that would render the
defendant the only available caregiver for a family member.
See Section 1B1.13.

Nwankwo reguests compassionate release based in part
on his rehabilitation, stating that he is now ready to
reenter the community. (See Motion at 1.) He also attaches
an April 7, 2020 request to the warden of FCI Fort Dix, in
which he requests compassionate release based on the health
threat posed by COVID-19. (See id. at 2-3.) Though Nwankwo
claims that he is at grave risk if he contracts the virus,

he is not in an age bracket that is particularly vulnerable

to the disease and identifies no underlying health
Case 1:12-cr-00031-VM Document 1752 Filed 05/14/20 Page 3 of 9

conditions presenting a heightened risk of negative
complications. While it is unclear whether the BOP
addressed Nwankwo’s request for compassionate release, the
Court will consider the Motion because thirty days have
lapsed since Nwankwo first made the request and it must be
denied regardless.

The Court must deny the Motion at this time because
neither basis set forth by Nwankwo presents the
“extraordinary and compelling reasons” for release required
by Section 3582. Nwankwo’s alleged rehabilitation may be
admirable, but Section 1B1.13 specifically states that
“rehabilitation of the defendant is not, by itself, an
extraordinary and compelling reason.” Section 1B1.13,
Application Note 3. And while the COVID-19 pandemic is
undoubtedly serious and of great concern, numerous courts
have found that the risks posed by the pandemic alone do
not constitute extraordinary and compelling reasons for
release, absent additional factors such as advanced age or
serious underlying health conditions that place a defendant
at greater risk of negative complications from the disease.

See, e.g., United States v. Yeison Saldana, No. 15 CR 712,

 

2020 WL 2395081, at *2 (S.D.N.Y. May 12, 2020); United

States v. Shawn Olszewksi, No. 15 CR 364, 2020 WL 2420483,

 

at *2-3 (S.D.N.Y. May 12, 2020); United States v.

 
Case 1:12-cr-00031-VM Document 1752 Filed 05/14/20 Page 4 of 9

Jaramillo, No. 17 CR 4, 2020 WL 2306564, at *1 (S.D.N.Y.
May 8, 2020). Because Nwankwo is young and has not alleged
any serious underlying health risks beyond the threats
posed by COVID-19 itself, the Court is not persuaded that
the Motion presents the extraordinary and compelling
reasons required to justify compassionate release under
Section 3582 at this time.

Accordingly, it is hereby

ORDERED that the motion of Christopher Nwankwo for
compassionate release (See attached letter) is DENIED. The
Clerk of Court is directed to mail this Decision and Order
to Christopher Nwankwo at FCI Fort Dix, P.O. Box 2000,

Joint Base MDL, NJ 08640.
SO ORDERED.

Dated: New York, New York
14 May 2020

Jp J- ee
“2 Victor Marrero

D.5«Bed<

 
Case 1:12-cr-00031-VM Document 1752 Filed 05/14/20 Page 5 of 9

|

Apa,t3- 2020
‘Honorable Judge Victor MARRERO, |

|

want to BAY LON Waiting, Hrs lege
nat Nope A\ Ss othing ahort o
blessed with yoo, aon loved ones

due to this whole COVID-14 OANdEMc .

\ am asking you to please grant me
Compassionate Release 19 which | cool
be aeunite with mn amily. | WAS
aontenced to VAC months when Inet
presented iN court on JANVARY a2. 20\b.
Now WRITAO \Jou i Sokal byes. IOmon*hs.
| aon \ekking You KNowd | Ant A Changed
‘OAN stilted vith Morals And PRINGIPA ,
bo be A part ot Khe communrty This
Vinus Scares one Hak \ wont mace te
home bo MY Family, and commun Lo
ahoos ony change. Fort Dix where \ Am
incagcerated At Nas mulhiple case with
Voolh inmates 4 tat. VAM Aaking, FoR
OUR COMPASSION to aelease ue. | RONDE
Mak | wil! N2Vvel2 loe in Uov® covet
ROin yh tense ive me A Chance to Peove
mysels . yf,
- Sineeeelu, Vy NYU f

   
 
    
  

| Chawstacher NWANKWO
Case 1:12-cr-
cr-00031-VM Document 1752 Filed 05/14/20 Page 6 of 9

WARDEN DAVID ORTIZ
FCI FORT DIX
P.O. BOX 2000.
WORT DIX NEW JERSEY 08640

Oe

PETITION oO ee a

18 U.8.C. § 4205(g) AND THE CARE ACT, H.R» 748:

Ln ee Ee

5

PLEASE TAKE NOTICE, that I Christopher Nwankwo , 66202-054
("hereinafter known as ("Nwankwo") ; hereby submits the following

Petition for Consideration of Compassionate Release under the

penalty of perjury pursuant to 18 U.S.C. 1746.

Petitioner Nwankwo submits this Petition pursuant to 18 U.S.C.
4205(g¢)3 The First Step Act of 9018, Pub. 1 No- 415-391, 132

stat, $194; And The CARE ACT of 2020, H.R. 448 (signed into law;

Mar, 27, 2020). Within the CARES ACT, Sec: 12003(h)(2) it states:

"uring the covered Emergency peviod, +€ the Attorney
General finds that emergency conditions will. materially affect
the functioning of the Bureau, the Director of the Bureau may
lengthen the maximum amount of time for which the Director is
authorized to place a prisoner in home confinement under the
Firet Sentence of Section 3624(c)(2) of Title 18, United States

Codes, as the Director determines appropriate.

In accord with 18 U.s.c. & 3624(c)(2), the BOP can send an
inmate to home confinement for not more than 102 of his cr her

sentence, up 9 4 maximum of 6 months. The CARES ACT provision
Case 1:12-cr-00
031-VM Document 1752 Filed 05/14/20 Page 7 of 9

The covered amergency

/6 months Limitation.

has now lifted the 10%
tional Emergency

rump declared a Na

period began when president T
and ends 30 days after he declares that the emergency has ended.
Mr. Nwankwo +s eligible for compassionate Release, Recause
reatbening phrases of pneumonia , this

p-19 has two life th
wo will not surviv

Covi
e if rested

t guarantee that Nwank

would all bu
positive with the corona Virus -
kwo's position that the Public Health crisis of

Tt is Mr. Nwan
egsons that

cavin-19; presents axtraordinary and compelling F
warrant Modification of Sentence and {mmidate release from
me confinement - The risk of outbreak at Fort Dix is

Custody to Ho
4c 5751's recent

ally in Light of Un

eath of Patrick Jones; 49 yeat

not speculative especi
ak and the recent d
ted at FO! Oakdale

st confirmed BOP CO

positive Outbre
whom was inearcera and died at the
h 19, 2020, the Fic

gs FCT Gamp Inmates

old,
YID-19

Hospital on Mare
have tested positive.

Death. Since then numerou

DO om ee

There exist extraordinary reasons that warrant Mr. Nwankwo' $
release. That is, the virus would virtually place Mr: Nwatkwo in
alth condidition- tt is

ye danger as 4 result of his current he

tion that currently,

era
the State of New Jersey has

Nwankwo's posi
e corona virus and 500+ deaths;

ositive cases of. th

ghborhood of Gran

25,696 P
d Concourse in the Bronx; New

whereas in the nel
Case 1:12-cr-00031-VM Document1752 Filed 05/14/20 Page 8 of 9

York, Positive case are low. Mr. Nwankwo plans to reside with his
Aunt Rosemary Ofili, 718-538-2747, at 910 Grand Goncourse, Apt .#
3K. Bronx New york 10451. Mrs. Oft1i can provide Health Coverage
through her Insurance Plan. and she's able to finarpcial take care
of Mr. Nwankwo while this crisis is ongoing. All Hospitals are
within 45 Minutes of Mrs. Ofili's residence.

Mr. Nwankwo has been in custody since 2012, for Conspiracy Eo
Distribute Drugs a non-violent offense.

- tn addition, Nwankwo has 11 Low security points. Since Nwankwo
is serving a non-violent offense he makes an excellent canidate
for Home Confinement especially in light of the National Health
Fmergency. This release plan would alleviate Nwankwo's overall).

cCOVID-19 tisk.

WHEREFORR, Christopher Nwankwo, hereby respectfully request
that this Petition for Compassionate Release be considered in the
interest of tha National Health Emergency and the Congressional
Acts and the United States Attorney General's Position in
relation to the National Health Grisis. i thank you in advance.

DATED: APRTL 7, 2020,
FORT DIX: NEW JERSEY

[ililyeee Ge

/CUR TL STO: NWANKWO.
 

 

Case 1:12-cr-00031-VM Document 1752 Filed 05/14/20 Page 9 of 9

Cheishopher Nani bizo2-c ay

a . LPS morro aaa, oun STR, es ‘
EC\ Feet Dix Teererers ns ces eS ai
Pp C). Rox AOOS BD APR aman PM a Ne My

Jojnt Base MD

 

     

   

L N.S. QSLYO

“The Honogable Victor MARRERO
United Slates Distarch Jude é
United States steric Cour

er Sy 7 D, Slheen a oh Qn ck at New Yo RK

— BOO Peaal Street
Fi aaqhig We N 0 pie 4 ery RUG tli atifen Gdn?
